Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                                   Oct 22 2014, 9:47 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.




APPELLANT PRO SE:                                 ATTORNEYS FOR APPELLEE:

RICHARD P. GORMAN                                 GREGORY F. ZOELLER
Branchville, Indiana                              Attorney General of Indiana

                                                  MARJORIE LAWYER-SMITH
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

RICHARD P. GORMAN,                                )
                                                  )
        Appellant-Defendant,                      )
                                                  )
               vs.                                )       No. 82A05-1403-CR-135
                                                  )
STATE OF INDIANA,                                 )
                                                  )
        Appellee-Plaintiff.                       )


                  APPEAL FROM THE VANDERBURGH CIRCUIT COURT
                          The Honorable David D. Kiely, Judge
                            Cause No. 82C01-0402-FB-160


                                       October 22, 2014

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                     Case Summary

       Richard Gorman appeals the denial of his motion for release of bond. We affirm.

                                           Issue

       The issue is whether the trial court properly withheld funds from Gorman’s bond

payment to pay court costs and a public defender fee.

                                           Facts

       On February 17, 2004, the State charged Gorman with one count of Class B felony

dealing in methamphetamine. The trial court ordered bond set at $10,000 surety or $1,000

cash and appointed a public defender to represent Gorman. On March 23, 2004, Gorman

posted bond with a $1,000 cash payment. On November 12, 2004, Gorman pled guilty to

Class D felony possession of methamphetamine. One of the terms of the plea agreement

provided that Gorman agreed “to relinquish his/her bond money to the Vanderburgh

County Public Defender’s Fund . . . and to the payment of court costs, fees, and restitution

owed in this case.” App. p. 23.

       On December 6, 2004, the trial court sentenced Gorman to a term of two years. It

also ordered Gorman to pay a $200 “drug and alcohol interdiction fee” and further stated,

“bond ordered released less costs and retention with balance to public defender fund.” Id.

at 7. On December 8, 2004, the trial court imposed courts costs of $136; the CCS for that

date also reflects a “countermeasure fee” of $200, but it is unclear whether that was the

same thing as the “drug and alcohol interdiction fee.” Id. On October 19, 2007, a fee of

$814 was imposed for public defender costs. On July 30, 2008, the court costs and public



                                             2
defender fees were paid from the $1,000 cash bond. The $200 “countermeasure fee”

remained unpaid.

       On February 18, 2014, Gorman filed a pro se motion for release of the full amount

of his bond. The trial court denied the motion. Gorman now appeals.

                                          Analysis

       Gorman contends the trial court lacked authority to utilize his cash bond payment

for payment of any fees or public defender expenses. The State first contends that Gorman

waived any ability to challenge the trial court’s treatment of his bond because he failed to

timely appeal the sentencing order entered on December 6, 2004, which authorized the use

of the bond to pay costs and fees. Indiana Appellate Rule 9(A)(5) provides that the right

to appeal is “forfeited” unless an appeal is initiated within thirty days of final judgment, or

a criminal appellant obtains permission to file a belated appeal under Post-Conviction Rule

2. This court recently addressed a situation very similar to Gorman’s, and held that a

defendant had waived his right to appeal the trial court’s use of his bond money to pay

costs and fees where he did not timely initiate an appeal from the trial court’s 2005

sentencing order that authorized the use of the bond in that fashion. Dillman v. State, No.

53A05-1306-CR-274 (Ind. Ct. App. Aug. 29, 2014). The Dillman opinion cited Wente v.

State, 440 N.E.2d 512, 513 (Ind. Ct. App. 1982), in which we held that the time limits for

filing a motion to correct error and initiating appeals were “jurisdictional.” As in this case,

the defendant in Dillman had attempted to circumvent the long delay in challenging the

sentencing order by filing a separate motion for release of bond and appealing the denial



                                              3
of that motion. We held that this was an impermissible collateral attack on the sentencing

order. Id.

       Subsequent to Dillman, our supreme court issued an opinion altering longstanding

law to the effect that a timely notice of appeal was a “jurisdictional” requirement and that

an untimely notice of appeal deprived appellate courts of the ability to hear a case. See

Davis v. State, 771 N.E.2d 647, 649 (Ind. 2002). Instead, that court has now clarified:

              The untimely filing of a Notice of Appeal is not a jurisdictional
              defect depriving the appellate courts of the ability to entertain
              an appeal. Instead, the timely filing of a Notice of Appeal is
              jurisdictional only in the sense that it is a Rule-required
              prerequisite to the initiation of an appeal in the Court of
              Appeals.

In re Adoption of O.R., 21S01-1409-AD-592 (Ind. Sept. 25, 2014). Additionally, the court

held that even if the right to appeal has been “forfeited” for not being timely filed, that right

may be restored if there are “extraordinarily compelling reasons” to do so. Id. Thus, the

failure to timely file a notice of appeal is not the absolute bar to an appeal that it once was.

Because O.R. was decided after briefing was completed in this case, neither party has

addressed whether “extraordinarily compelling reasons” might justify reinstatement of

Gorman’s forfeited right to appeal the 2004 sentencing order.1

       Still, even if we were to conclude that Gorman’s failure to timely appeal the original

sentencing order did not waive his ability to challenge it, there is a separate basis for finding

waiver here. Specifically, it is well-settled that “defendants who plead guilty to achieve



1
 It also is unclear from O.R. whether a criminal defendant such as Gorman may ever bypass Post-
Conviction Rule 2’s procedures for initiating a belated appeal from a conviction.

                                               4
favorable outcomes give up a plethora of substantive claims and procedural rights,”

including double jeopardy claims and the ability to challenge sentences falling outside of

statutory authority. Lee v. State, 816 N.E.2d 35, 40 (Ind. 2004). When a defendant receives

a significant benefit from a plea agreement, he or she is precluded from later challenging

an allegedly illegal provision in the agreement. See Stites v. State, 829 N.E.2d 527, 529

(Ind. 2005). A defendant likewise would be precluded from challenging a restitution award

in excess of statutory authority if the defendant expressly agreed to such a term in a plea

agreement. See In re Flatt-Moore, 959 N.E.2d 241, 244-45 (Ind. 2012).2 Even rights of a

constitutional dimension may be expressly waived by a plea agreement. Weidman v. State,

7 N.E.3d 385, 386-87 (Ind. Ct. App. 2014). Defendants are bound by their plea agreements

unless it is shown that the plea was not knowingly or voluntarily entered into. Id. And,

claims that a plea agreement was entered into unknowingly or involuntarily can only be

brought via a post-conviction relief petition. Walton v. State, 866 N.E.2d 820, 821 (Ind.

Ct. App. 2007).

        Here, one of the terms of Gorman’s plea agreement stated that he agreed “to

relinquish his/her bond money to the Vanderburgh County Public Defender’s Fund . . . and

to the payment of court costs, fees, and restitution owed in this case.” App. p. 23. The

money withheld from Gorman’s $1,000 cash bond payment went towards court costs and

the public defender’s fund, in accordance with the plea agreement’s express terms.



2
 In Flatt-Moore, our supreme court held that, although a defendant could agree to a restitution award in
excess of statutory authority in a plea agreement and such agreement would be binding, it is a violation of
professional conduct rules for a prosecutor to allow a victim complete control over the plea bargaining
process and the amount of restitution demanded from the defendant.

                                                    5
Gorman benefited from that plea, in that the State reduced the charge against him from a

Class B to a Class D felony and agreed to a sentence of two years, below the three-year

maximum for a Class D felony that existed at the time. Even if the plea agreement’s term

regarding treatment of Gorman’s bond was illegal—which the State does not concede and

we do not decide—Gorman is precluded from challenging it because he benefitted from

the plea. See Stites, 829 N.E.2d at 529. Gorman does not argue he entered into the plea

involuntarily or unknowingly, and in any event he could only make such a claim in a post-

conviction relief petition.

       We do acknowledge Gorman’s additional argument that the payment of $814 to the

public defender’s fund was in excess of the statutory limit that indigent defendants may be

ordered to pay to such a fund. We will assume that Gorman can raise that challenge, despite

his plea, given that the plea was silent regarding the amount that could be paid to the fund.

See Crider v. State, 984 N.E.2d 618, 624-25 (Ind. 2013) (holding defendant could challenge

illegal sentence imposed following guilty plea, where plea did not expressly provide for

the illegal sentence). Indiana Code Section 35-33-7-6(c)(1) states that a trial court may

order a defendant who is appointed counsel in a felony case to pay $100 to a public

defender fund. However, the trial court paid the $814 to the public defender’s fund from

Gorman’s $1,000 cash bond payment, which was in lieu of a $10,000 surety bond. Under

the bond statute in effect at the time of Gorman’s conviction, in the event a defendant

posted a 10% cash bond, the trial court was permitted to withhold “[p]ublicly paid costs of

representation” from the bond payment and deposit such funds in the appropriate public



                                             6
defender fund. Ind. Code § 35-33-8-3.2(a) & (b) (2004).3 This court interpreted this statute

as permitting the withholding of more than $100 in public defender fees from a bond

payment in the event a defendant posted a 10% bond. Obregon v. State, 703 N.E.2d 695,

696 (Ind. Ct. App. 1998). Thus, the trial court here was permitted to withhold more than

$100 from Gorman’s 10% bond for payment to the public defender’s fund. To the extent

Gorman argues the trial court should have conducted a hearing to determine whether his

public defender actually incurred $814 in fees in representing him, he cites no authority for

that proposition; as such, that argument is waived. See Cooper v. State, 854 N.E.2d 831,

834 n.1 (Ind. 2006) (citing Ind. Appellate Rule 46(A)(8)(a)).

                                             Conclusion

        Because of his guilty plea, Gorman generally waived his ability to challenge the trial

court’s use of his cash bond payment to pay court costs and public defender fees. We also

find no error in the trial court’s withholding of $814 from the bond to go to the local public

defender’s fund. We affirm the denial of Gorman’s motion for release of bond.

        Affirmed.

BRADFORD, J., and BROWN, J., concur.




3
  The bond statute was materially altered in 2006 to require trial courts to obtain an agreement from a
defendant regarding use of a bond to pay costs, fines, and fees if the defendant wishes to post a 10% bond
and is subsequently convicted. See Wright v. State, 949 N.E.2d 411, 414 (Ind. Ct. App. 2011). The statute
in effect in 2004 did not require the trial court to obtain such an agreement.

                                                    7